JOSEPH M. MEIER OSB #842962
COSHO HUMPHREY, LLP
Counselors and Attorneys at Law
1501 S. TYRELL LANE
BOISE, ID 83706
PO Box 9518
Boise, ID 83707-9518
Telephone (208) 344-7811
Facsimile (208) 338-3290
Email: jmeier@cosholaw.com

Attorneys for Creditor, Bank of Eastern Oregon


                         UNITED STATES BANKRUPTCY COURT

                                      DISTRICT OF OREGON

In re:

Mark E. Delong,                                  Case No. 17-34395-pcm11

                              Debtors.           Chapter 11




                               DISCLOSURE OF EXHIBITS

         COMES NOW, Creditor, Bank of Eastern Oregon, through its attorneys of record, Cosho

Humphrey, LLP, and hereby disclose the attached exhibit list for the hearing currently scheduled

for February 27, 2018 at 10:00 a.m.

         DATED this 16th        day of February, 2018

                                           COSHO HUMPHREY, LLP

                                           /s/ Joseph M. Meier
                                           JOSEPH M. MEIER
                                           Attorneys for Bank of Eastern Oregon

DISCLOSURE OF EXHIBITS – Page 1
JMM/mar 24149-001

                     Case 17-34395-pcm11          Doc 57      Filed 02/16/18
                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 16th day of February, 2018, I filed the foregoing
electronically through the CM/ECF System, which caused the following parties or counsel to be
served by electronic means, as more fully reflected on the Notice of Electronic Filing:

DAVID B GRAY on behalf of Creditor Deere & Company
david@davegraylaw.com, dgrayattorney@gmail.com

NICHOLAS J HENDERSON on behalf of Debtor Mark E. Delong nhenderson@portlaw.com,
csturgeon@portlaw.com;tsexton@portlaw.com;atrauman@portlaw.com

TROY SEXTON on behalf of Debtor Mark E. Delong tsexton@portlaw.com,
nhenderson@portlaw.com,csturgeon@portlaw.com,mmyers@portlaw.com,troy-sexton-
4772@ecf.pacerpro.com

US Trustee, Portland
USTPRegion18.PL.ECF@usdoj.gov

SONIA ZAHEER on behalf of U.S. Trustee US Trustee, Portland
sonia.zaheer@usdoj.gov



                                                  /s/ Joseph M. Meier
                                                  Joseph M. Meier




DISCLOSURE OF EXHIBITS – Page 2
JMM/mar 24149-001

                    Case 17-34395-pcm11        Doc 57    Filed 02/16/18
                                           BANKRUPTCY COURT
                                               Exhibit List

                                             Joseph M. Meier for Bank of Eastern Oregon
                               SUBMITTED BY: __________________
 CASE NAME: In re: Mark E. Delong                       COURT DATE:                  CASE NUMBER:
                                                        2/27/2018 at 10:00 am        17-34395-pcm11
 Debtor: Mark E. Delong                                 Creditor/Trustee: Bank of Eastern Oregon

 Debtor’s Counsel: Nicholas J. Henderson                Counsel: Joseph M. Meier

 Exhibit Nos. _________________                                      A to R
                                                        Exhibit Nos. _______________


 PRESIDING JUDGE : Peter C. McKittrick                  Matter before the Court:     Motion for Relief from Stay

           EXHIBITS                                                  DESCRIPTION
 NOS.       Date              ADMITTED

 A                                          Promissory Note Loan No. ending 8512
 B                                          Promissory Note Loan No. ending 8579
 C                                          Promissory Note Loan No. ending 8546
 D                                          Forbearance Agreement
 E                                          Deed of Trust Recorder No. 2013-5383
 F                                          Deed of Trust Recorder No. 2013-5384
 G                                          Line of Credit Instrument Recorder No. 2013-5385
 H                                          Line of Credit Instrument Recorder No. 2004-7992
 I                                          Agricultural Security Agreement Loan No. ending 8579
 J                                          Farm Products Financing Statement
 K                                          Property Description
 L                                          Schedules (Docket No. 22)
 M                                          Statement of Financial Affairs (Docket No. 22)
 N                                          Debtor's Statement in Advance of Case Management Conference (29)
 O                                          Amended Schedules A/B (Docket No. 47)
 P                                          Amended Schedule D and G (Docket No. 48)

 Q                                          Bank of Eastern Oregon Claim No. 2 (without attachments)

 R                                          Northwest Farm Service, FLCA Claim No. 5




Updated June 11, 2013
                            Case 17-34395-pcm11        Doc 57      Filed 02/16/18
